Title: Nicolas G. Dufief to Thomas Jefferson, 24 February 1811
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philadelphie ce 24 Février 1811
          
           Je vous adresse par la poste & de la manière que vous m’avez indiquée, les livres au Sujet desquels j’ai eu l’honneur de vous écrire, & dont l’envoi a été retardé par des circonstances imprévues. Je regrette infiniment que le format du dictionnaire et le caractère Sur lequel il a été imprimé Soient Si peu d’accord avec vos intentions, mais, Monsieur, la crainte que le prix qu’il eût fallu demander pour des in 4to ne nuisît au Succès général de l’ouvrage m’a forcé de préférer un format in 12o & un très petit caractère. Je me flatte, cependant qu’un défaut aussi grand ne vous empêchera pas de parcourir un livre qui n’a été composé que pour l’utilité publique & pour répondre aux vues des personnes qui, comme vous, accordent une protection éclairée aux Arts & aux Sciences
           Il m’a été impossible, Jusqu’à présent, de trouver le livre que vous m’avez demandé & celui que Mr Warden désirait vous faire passer. Je continuerai mes recherches
          
            Agréez, avec votre bonté ordinaire, les Sentimens de respect & de reconnaissance avec lesquels, Je Suis, Monsieur,
            Votre très-dévoué Serviteur
            
 N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia 24 February 1811
            
            I send you by mail, and in the manner that you indicated, the books about which I had the honor to write you, and whose shipping was postponed due to unforeseen circumstances. I regret immensely that the format of the dictionary and the font used to print it are so little in keeping with your wishes, but, Sir, the fear that the selling price of a 4to should be an obstacle to the general success of the book compelled me to prefer a format in 12o and a very small font. I flatter myself, however, in thinking that even so big a defect will not prevent you from skimming through a book that was composed for public use and in answer to the needs of people who, like you, accord an enlightened protection to the arts and sciences
             It has been impossible for me, so far, to find the book that you asked for and the one that Mr. Warden wished me to send to you. I will continue to look for them
            
              Please accept with your usual kindness the sentiments of respect and gratitude with which I am, Sir,
              Your very devoted servant
              
 N. G. Dufief
            
          
        